AMENDMENT No. 1 TO AMENDED AND RESTATED RESEARCH, COLLABORATION AND LICENSE
AGREEMENT



This AMENDMENT No. 1 to the Amended and Restated Research, Collaboration and
License Agreement dated May 5, 2020 (“Amendment No. 1 to Restated Agreement”) is
entered into as of August 13, 2020 (the “Amendment No. 1 to Restated Agreement
Effective Date”) by and between Passage Bio, Inc., a corporation organized under
the laws of Delaware (“Passage”) with offices at 2001 Market St, 28th Floor,
Philadelphia, PA 19103, and The Trustees of the University of Pennsylvania, a
Pennsylvania nonprofit corporation, with offices located at Penn Center for
Innovation, 3600 Civic Center Blvd., 9th Floor, Philadelphia, PA 19104 (“Penn”)
and amends the Amended and Restated Research Collaboration and License Agreement
dated May 5, 2020 (the “Restated Agreement”). Passage and Penn are referred to
collectively as the “Parties” and individually as a “Party.”



WHEREAS, the Parties wish to amend the Restated Agreement; and



NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in the Restated Agreement and herein, and intending to be legally bound hereby,
the Parties amend the Restated Agreement and otherwise agree as follows:



1.The Research Program contained in Exhibit B of the Restated Agreement is
hereby amended to include the additional work outlined in Schedule A to this
Amendment No.1 to Restated Agreement.



2.The budget for the additional work is included in Schedule B to this Amendment
No. 1 to Restated Agreement, and this budget is intended to be in addition to
those previously included under the Restated Agreement. Schedule B also includes
the inventory of plasmids purchased on behalf of Passage and available to
Passage as of May 16, 2020.



3.A complete amended and restated payment schedule is set forth as Schedule C to
this Amendment No. 1 to Restated Agreement . The payment schedule denotes
payments for the Research Program that have already been made to Penn as well as
future payments owed to Penn, as of June 30, 2020.



4.This Amendment No. 1 to Restated Agreement and the Restated Agreement contain
the entire understanding between the Parties and supersede any and all prior
agreements, understandings and arrangements whether written or oral between the
Parties with respect to the matters contained in the Restated Agreement and this
Amendment No. 1 to Restated Agreement. No amendments, changes, modifications or
alterations of the terms and conditions of this Amendment No. 1 to Restated
Agreement shall be binding upon any Party, unless provided in writing and signed
by an authorized representative of each Party.



5.All terms and conditions of the Restated Agreement not changed by this
Amendment No. 1 to Restated Agreement shall remain in full force and effect.



6.Signatures on this Amendment No. 1 to Restated Agreement may be communicated
by e-mail transmission and shall be binding upon the Parties upon receipt by
transmitting the same by e-mail, which signatures shall be deemed originals. If
executed in counterparts, the Amendment No. 1 to Restated Agreement shall be
effective as if simultaneously executed.



(Signature page follows.)





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, duly authorized representatives of the Parties have executed
this Agreement as of the Restatement Date.



Ill Quigley









AGREED ON BEHALF OF:



THE TRUSTEES OF THE UNIVERSITY OF
PENNSYLVANIA

    

AGREED ON BEHALF OF:



PASSAGE BIO, INC.







By:

/s/ John S. Swartley



By:

/s/ Jill Quigley

Name:

John S. Swartley, PhD



Name:

Jill Quigley.

Title:

Associate Vice Provost for Research and Executive Director, Penn Center for
Innovation



Title:

Chief Operating Officer



ACKNOWLEDGED AS READ AND UNDERSTOOD BY INSTITUTION PRINCIPAL INVESTIGATOR



Graphic [pasg-20200930ex101899b73001.jpg]

/s/ James Wilson

(Signature)



Name: Dr. James Wilson



--------------------------------------------------------------------------------